Citation Nr: 1414471	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-07 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and C.E.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980 in the United States Navy and had further service the United States Army Reserve from March 1985 to April 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before a Decision Review Officer in August 2010 and before the undersigned Veterans Law Judge in August 2013.  Transcripts of these hearings are of record and have been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a low back disability, which he contends is the result of multiple injuries to his back in service.  

At his August 2013 videoconference hearing, the Veteran testified that he was awarded disability benefits from the Social Security Administration (SSA) due to his current degenerative disc disease of the lumbar spine.  The Veteran further indicated that he was afforded an examination as part of his claims process.  No clear determination as to the availability of any records which may be in the possession of the SSA has been made.  The United States Court of Appeals for Veterans Claims (Court) has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of that claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).

At his hearing, the Veteran also testified that he injured his low back several times during his military service and that he has had problems with his low back since that time.  The Veteran's in-service injuries are documented in his service treatment records, and he is competent to testify concerning his history of low back problems.  Additionally, the Veteran's current low back condition is well documented in both private medical records and VA outpatient treatment records.  However, no medical opinion concerning the etiology of the Veteran's current disability and the relationship, if any, between it and his military service has been obtained.  Accordingly, on remand, the Veteran should be afforded a VA medical examination of his low back disability.  The examiner is asked to opine whether it is at least as likely as not that the Veteran's current low back disability had onset in service or was caused or permanently aggravated by the Veteran's military service.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate action to attempt to verify the Veteran's periods of active duty, active duty for training and inactive duty training particularly to include reserve service from March 1985 to April 1990. 

2. All of the Veteran's VA outpatient treatment records, if any, from May 2007 through the present should be associated with the Veteran's claims folder.

3. The RO should also attempt to obtain any available SSA records, including any associated medical records.  

4. Once this is done, the RO should schedule the Veteran for a VA examination of his low back condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether the Veteran's low back disability had its onset during a qualifying period of military service (active duty, active duty for training, or inactive duty training), was aggravated beyond its natural progression during a period of active duty or active duty for training, or is related to an injury incurred or aggravated during a period of inactive duty for training.  

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

